UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No.: 000-25805 Fauquier Bankshares, Inc. (Exact name of registrant as specified in its charter) Virginia 54-1288193 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 Courthouse Square, Warrenton, Virginia (Address of principal executive offices) (Zip Code) (540) 347-2700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yeso No x The registrant had 3,669,758 shares of common stock outstanding as of November 7, 2011. FAUQUIER BANKSHARES, INC. INDEX Part I. FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Consolidated Balance Sheets as of September 30, 2011 (unaudited) and December 31, 2010 3 Consolidated Statements of Income (unaudited) for the Three Months Ended September 30, 2011 and 2010 4 Consolidated Statements of Income (unaudited) for the Nine Months Ended September 30, 2011 and 2010 5 Consolidated Statements of Changes in Shareholders’ Equity (unaudited) for the Nine Months Ended September 30, 2011 and 2010 6 Consolidated Statements of Cash Flows (unaudited) for the Nine Months Ended September 30, 2011 and 2010 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 42 Part II. OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Removed and Reserved 43 Item 5. Other Information 43 Item 6. Exhibits 43 SIGNATURES 44 2 Index Part I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Fauquier Bankshares, Inc. and Subsidiaries Consolidated Balance Sheets September 30, December 31, (Unaudited) (Audited) Assets Cash and due from banks $ $ Interest-bearing deposits in other banks Federal funds sold Securities available for sale, net Restricted investments Loans Allowance for loan losses ) ) Net loans Bank premises and equipment, net Accrued interest receivable Other real estate owned, net of allowance Bank-owned life insurance Other assets Total assets $ $ Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing: NOW accounts Savings accounts and money market accounts Time deposits Total interest-bearing Total deposits Federal Home Loan Bank advances Company-obligated mandatorily redeemable capital securities Other liabilities Commitments and contingencies - - Total liabilities Shareholders' Equity Common stock, par value, $3.13; authorized 8,000,000 shares; issued and outstanding: 2011: 3,669,758 shares including 32,572 nonvested shares: 2010: 3,636,758 shares including 33,772 nonvested shares Retained earnings Accumulated other comprehensive income (loss), net ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying Notes to Consolidated Financial Statements. 3 Index Fauquier Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) For the Three Months Ended September 30, 2011 and 2010 Interest Income Interest and fees on loans $ $ Interest and dividends on securities available for sale: Taxable interest income Interest income exempt from federal income taxes Dividends Interest on federal funds sold 5 5 Interest on deposits in other banks Total interest income Interest Expense Interest on deposits Interest on federal funds purchased 12 Interest on Federal Home Loan Bank advances Distribution on capital securities of subsidiary trusts Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other Income Trust and estate income Brokerage income Service charges on deposit accounts Other service charges, commissions and income Total other-than-temporary impairment losses on securities - ) Less: Portion of gain/(loss) recognized in other comprehensive income before taxes - Net other-than-temporary impairment losses on securities - ) Gain on sale of securities Total other income Other Expenses Salaries and benefits Occupancy expense of premises Furniture and equipment Marketing expense Legal, audit and consulting expense Data processing expense Federal Deposit Insurance Corporation expense Loss on sale or impairment of other real estate owned Other operating expenses Total other expenses Income before income taxes Income tax expense Net Income $ $ Earnings per Share, basic $ $ Earnings per Share, assuming dilution $ $ Dividends per Share $ $ See accompanying Notes to Consolidated Financial Statements. 4 Index Fauquier Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) For the Nine Months Ended September 30, 2011 and 2010 Interest Income Interest and fees on loans $ $ Interest and dividends on securities available for sale: Taxable interest income Interest income exempt from federal income taxes Dividends Interest on federal funds sold 18 16 Interest on deposits in other banks Total interest income Interest Expense Interest on deposits Interest on federal funds purchased 25 Interest on Federal Home Loan Bank advances Distribution on capital securities of subsidiary trusts Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other Income Trust and estate income Brokerage income Service charges on deposit accounts Other service charges, commissions and income Total other-than-temporary impairment losses on securities ) ) Less: Portion of gain/(loss) recognized in other comprehensive income before taxes ) Net other-than-temporary impairment losses on securities ) ) Gain on sale of securities Total other income Other Expenses Salaries and benefits Occupancy expense of premises Furniture and equipment Marketing expense Legal, audit and consulting expense Data processing expense Federal Deposit Insurance Corporation expense Loss on sale or impairment of other real estate owned Other operating expenses Total other expenses Income before income taxes Income tax expense Net Income $ $ Earnings per Share, basic $ $ Earnings per Share, assuming dilution $ $ Dividends per Share $ $ See accompanying Notes to Consolidated Financial Statements. 5 Index Fauquier Bankshares, Inc. and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity For the Nine Months Ended September 30, 2011 and 2010 Common Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Comprehensive Income Total Balance, December 31, 2009 $ $ $ ) $ Comprehensive income: Net income $ Other comprehensive income net of tax: Interest rate swap, net of tax oftax benefit of $88,131 ) ) Add: Change in beneficial obligation for defined plan,net of tax of $94,864 Unrealized holding losses on securities available for sale, net of tax benefit of $11,405 Less: gain on sale of securities available for sale, net of tax of $187,893 ) ) Add: reclassification adjustments for other-than-temporary impairment, net of tax of $332,380 Other comprehensive income net of tax of $162,625 Total comprehensive income $ Cash dividends ($.60 per share) ) ) Amortization of unearned compensation, restricted stock awards Issuance of common stock – nonvested shares(28,847 shares) ) - Issuance of common stock - vested shares(6,522 shares) Exercise of stock options Balance, September 30, 2010 $ $ $ ) $ Balance, December 31, 2010 $ $ $ ) $ Comprehensive income: Net income $ Other comprehensive income net of tax: Interest rate swap, net of tax of $105,375 ) ) ) Unrealized holding gains on securities available for sale, net of tax of $405,713 Less: gain on sale or call of securities available for sale, net of tax of $9,652 ) ) ) Add: reclassification adjustments for other-than-temporary impairment, net of tax of $64,303 Other comprehensive income net of tax of $354,989 Total comprehensive income $ Cash dividends ($.36 per share) ) ) Amortization of unearned compensation, restricted stock awards Issuance of common stock - nonvested shares(10,914 shares) ) - Issuance of common stock - vested shares(4,752 shares) Exercise of stock options Balance, September 30, 2011 $ $ $ ) $ See accompanying Notes to Consolidated Financial Statements 6 Index Fauquier Bankshares, Inc. and Subsidiaries Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2011 and 2010 (Unaudited) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Disposal of obsolete assets - Provision for loan losses Loss on sale or impairment of other real estate (Gain) on sale and call of securities ) ) Loss on impairment of securities Loss on impairment of securities Amortization of security premiums, net Amortization of unearned compensation, net of forfeiture Changes in assets and liabilities: Decrease (increase) in other assets ) Increase in other liabilities Net cash provided by operating activities Cash Flows from Investing Activities Proceeds from sale of securities available for sale Proceeds from maturities, calls and principal payments of securities available for sale Purchase of securities available for sale ) ) Purchase of premises and equipment ) ) Redemptions of restricted securities Net decrease in loans Proceeds from sale of other real estate owned Net cash provided by (used in) investing activities ) Cash Flows from Financing Activities Net increase in demand deposits, NOW accounts and savings accounts Net (decrease) in certificates of deposit ) ) Federal Home Loan Bank principal repayments - ) Cash dividends paid on common stock ) ) Issuance of common stock Net cash provided by financing activities Increase in cash and cash equivalents Cash and Cash Equivalents Beginning Ending $ $ Supplemental Disclosures of Cash Flow Information Cash payments for: Interest $ $ Income taxes $ $ Supplemental Disclosures of Noncash Investing Activities Unrealized gain on securities available for sale, net of tax effect $ $ Foreclosed assets acquired in settlement of loans $ $ Unrealized (loss) interest rate swap, net of taxes $ ) $ ) See accompanying Notes to Consolidated Financial Statements. 7 Index FAUQUIER BANKSHARES, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements Note 1. General The consolidated financial statements include the accounts of Fauquier Bankshares, Inc. (“the Company”) and its wholly-owned subsidiaries: The Fauquier Bank (“the Bank”) and Fauquier Statutory Trust II; and the Bank's wholly-owned subsidiary, Fauquier Bank Services, Inc.In consolidation, significant intercompany financial balances and transactions have been eliminated.In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the financial positions as of September 30, 2011 and December 31, 2010 and the results of operations for the three and nine months ended September 30, 2011 and2010.The notes included herein should be read in conjunction with the consolidated financial statements and accompanying notes included in the Company’s 2010 Annual Report on Form 10-K filed with the Securities and Exchange Commission (the “SEC”). The results of operations for the three and nine months ended September 30, 2011 are not necessarily indicative of the results expected for the full year. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2010-06, “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements.” ASU 2010-06 amends Subtopic 820-10 to clarify existing disclosures, require new disclosures, and includes conforming amendments to guidance on employers’ disclosures about postretirement benefit plan assets. ASU 2010-06 is effective for interim and annual periods beginning after December 15, 2009, except for disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years.The adoption of the new guidance did not have a material impact on the Company’s consolidated financial statements. In July 2010, the FASB issued ASU 2010-20, “Receivables (Topic 310) – Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.”The new disclosure guidance significantly expands the existing requirements and will lead to greater transparency into an entity’s exposure to credit losses from lending arrangements.The extensive new disclosures of information as of the end of a reporting period became effective for both interim and annual reporting periods ending on or after December 15, 2010.Specific disclosures regarding activity that occurred before the issuance of the ASU, such as the allowance roll forward and modification disclosures, were required for periods beginning on or after December 15, 2010.The Company has included the required disclosures in its consolidated financial statements. In December 2010, the FASB issued ASU 2010-28, “Intangible – Goodwill and Other (Topic 350) – When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts.”The amendments in this ASU modify Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists.The amendments in this ASU are effective for fiscal years, and interim periods within those years, beginning after December 15, 2010. Early adoption is not permitted.The adoption of the new guidance did not have a material impact on the Company’s consolidated financial statements. In December 2010, the FASB issued ASU 2010-29, “Business Combinations (Topic 805) – Disclosure of Supplementary Pro Forma Information for Business Combinations.”The guidance requires pro forma disclosure for business combinations that occurred in the current reporting period as though the acquisition date for all business combinations that occurred during the year had been as of the beginning of the annual reporting period.If comparative financial statements are presented, the pro forma information should be reported as though the acquisition date for all business combinations that occurred during the current year had been as of the beginning of the comparable prior annual reporting period.ASU 2010-29 is effective for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010.Early adoption is permitted.The adoption of the new guidance did not have a material impact on the Company’s consolidated financial statements. The SEC issued Final Rule No. 33-9002, “Interactive Data to Improve Financial Reporting.”The rule requires companies to submit financial statements in extensible business reporting language (“XBRL”)format with their SEC filings on a phased-in schedule.Large accelerated filers and foreign large accelerated filers using accounting principles generally accepted in the United States (“U.S. GAAP”)were required to provide interactive data reports starting with their first quarterly report for fiscal periods ending on or after June 15, 2010.All remaining filers are required to provide interactive data reports starting with their first quarterly report for fiscal periods ending on or after June 15, 2011.The Company complied with this Rule beginning with the filing of the June 30, 2011 Form 10-Q. 8 Index In March 2011, the SEC issued Staff Accounting Bulletin (“SAB”) 114.This SAB revises or rescinds portions of the interpretive guidance included in the codification of the Staff Accounting Bulletin Series.This update is intended to make the relevant interpretive guidance consistent with current authoritative accounting guidance issued as a part of the FASB’s Codification.The principal changes involve revision or removal of accounting guidance references and other conforming changes to ensure consistency of referencing through the SAB Series.The effective date for SAB 114 is March 28, 2011.The adoption of the new guidance did not have a material impact on the Company’s consolidated financial statements. In April 2011, the FASB issued ASU 2011-02, “Receivables (Topic 310) – A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.”The amendments in this ASU clarify the guidance on a creditor’s evaluation of whether it has granted a concession to a debtor.They also clarify the guidance on a creditor’s evaluation of whether a debtor is experiencing financial difficulty.The amendments in this ASU are effective for the first interim or annual period beginning on or after June 15, 2011.Early adoption is permitted.Retrospective application to the beginning of the annual period of adoption for modifications occurring on or after the beginning of the annual adoption period is required.As a result of applying these amendments, an entity may identify receivables that are newly considered to be impaired.For purposes of measuring impairment of those receivables, an entity should apply the amendments prospectively for the first interim or annual period beginning on or after June 15, 2011. The Company has adopted ASU 2011-02 and included the required disclosures in its consolidated financial statements. In April 2011, the FASB issued ASU 2011-03, “Transfers and Servicing (Topic 860) – Reconsideration of Effective Control for Repurchase Agreements.”The amendments in this ASU remove from the assessment of effective control (1) the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee and (2) the collateral maintenance implementation guidance related to that criterion.The amendments in this ASU are effective for the first interim or annual period beginning on or after December 15, 2011. The guidance should be applied prospectively to transactions or modifications of existing transactions that occur on or after the effective date.Early adoption is not permitted. The Company is currently assessing the impact that ASU 2011-03 will have on its consolidated financial statements. In May 2011, the FASB issued ASU 2011-04, “Fair Value Measurement (Topic 820) – Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.”This ASU is the result of joint efforts by the FASB and International Accounting Standards Boardto develop a single, converged fair value framework on how (not when) to measure fair value and what disclosures to provide about fair value measurements.The ASU is largely consistent with existing fair value measurement principles in U.S. GAAP (Topic 820), with many of the amendments made to eliminate unnecessary wording differences between U.S. GAAP and International Financial Reporting Standards .The amendments are effective for interim and annual periods beginning after December 15, 2011 with prospective application.Early application is not permitted.The Company is currently assessing the impact that ASU 2011-04 will have on its consolidated financial statements. In June 2011, the FASB issued ASU 2011-05, “Comprehensive Income (Topic 220) – Presentation of Comprehensive Income.”The objective of this ASU is to improve the comparability, consistency and transparency of financial reporting and to increase the prominence of items reported in other comprehensive income by eliminating the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity.The amendments require that all non-owner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements.The single statement of comprehensive income should include the components of net income, a total for net income, the components of other comprehensive income, a total for other comprehensive income, and a total for comprehensive income.In the two-statement approach, the first statement should present total net income and its components followed consecutively by a second statement that should present all the components of other comprehensive income, a total for other comprehensive income, and a total for comprehensive income.The amendments do not change the items that must be reported in other comprehensive income, the option for an entity to present components of other comprehensive income either net of related tax effects or before related tax effects, or the calculation or reporting of earnings per share.The amendments in this ASU should be applied retrospectively. The amendments are effective for fiscal years and interim periods within those years beginning afterDecember 15, 2011.Early adoption is permitted because compliance with the amendments is already permitted. The amendments do not require transition disclosures.The Company is currently assessing the impact that ASU 2011-05 will have on its consolidated financial statements. In August 2011, the SEC issued Final Rule No. 33-9250, “Technical Amendments to Commission Rules and Forms related to the FASB’s Accounting Standards Codification.”The SEC has adopted technical amendments to various rules and forms under the Securities Act of 1933, the Securities Exchange Act of 1934, and the Investment Company Act of 1940.These revisions were necessary to conform those rules and forms to the FASB Accounting Standards Codification.The technical amendments include revision of certain rules in Regulation S-X, certain items in Regulation S-K, and various rules and forms prescribed under the Securities Act of 1933, the Securities Exchange Act of 1934 and the Investment Company Act of 1940.The Release was effective as of August 12, 2011.The adoption of the release did not have a material impact on the Company’s consolidated financial statements. 9 Index In September 2011, the FASB issued ASU 2011-08, “Intangible – Goodwill and Other (Topic 350) – Testing Goodwill for Impairment.”The amendments in this ASU permit an entity to first assess qualitative factors related to goodwill to determine whether it is more likely than not that the fair value of the reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill test described in Topic 350.The more-likely-than-not threshold is defined as having a likelihood of more than 50 percent.Under the amendments in this ASU, an entity is not required to calculate the fair value of a reporting unit unless the entity determines that it is more likely than not that its fair value is less than its carrying amount.The amendments in this ASU are effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2010. Early adoption is permitted, including for annual and interim goodwill impairment tests performed as of a date before September 15, 2011, if an entity’s financial statements for the most recent annual or interim period have not yet been issued.The Company does not expect the adoption of the new guidance to have a material impact on its consolidated financial statements. Note 2. Securities The amortized cost and fair value of securities available for sale, with unrealized gains and losses follows: September 30, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized (Losses) Fair Value Obligations of U.S. Government corporations and agencies $ $ $ ) Obligations of states and political subdivisions - Corporate bonds - ) Mutual funds - $ $ $ ) $ December 31, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized (Losses) Fair Value Obligations of U.S. Government corporations and agencies $ $ $ ) $ Obligations of states and political subdivisions ) Corporate bonds - ) Mutual funds - ) FHLMC preferred bank stock - - $ $ $ ) $ The amortized cost and fair value of securities available for sale, by contractual maturity, are shown below.Expected maturities may differ from contractual maturities because issuers may have the right to call or prepay obligations without penalties. September 30, 2011 Amortized Cost Fair Value Due in one year or less $
